Citation Nr: 0808641	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-29 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 10, 1951 to 
August 4, 1951.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for a neck injury with spinal 
stenosis at C4-5, C5-6, and C6-7.  The veteran timely filed a 
Notice of Disagreement (NOD) in January 2005.  The RO 
provided a Statement of the Case (SOC) in July 2005 and 
thereafter, in August 2005, the veteran timely filed a 
substantive appeal.  The RO provided a Supplemental Statement 
of the Case (SSOC) in December 2005 and September 2006.

In January 2008, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 

The Board comments that the veteran had applied for non-
service connected pension, which the RO denied in an August 
2007 decision.  The Board notes that the one-year period for 
filing a NOD has not yet expired.  See 38 C.F.R. 
§ 20.302(a).

The Board also observes that in April 1956, the veteran filed 
a claim for service connection for a back injury alleged to 
have been caused by a fall down some stairs in 1951.  The RO 
denied this claim in May 1956 and July 1956 rating decisions.  
The veteran, however, failed to file an NOD.  In April 1969, 
the veteran filed a request to reopen his claim for service 
connection for a back injury.  The RO denied this claim in a 
December 1969 rating decision.  The veteran again failed to 
file a NOD.  




FINDING OF FACT

The episode of back pain which the veteran suffered during 
service was confined to the lumbar region and was determined 
to be a psychogenic musculoskeletal reaction with no organic 
basis; any current chronic cervical spine disability is not 
causally related to the veteran's active duty service. 


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by the veteran's active duty service, nor may a cervical back 
disability be presumed to have incurred in such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 &  Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

        a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38  
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims, and any defect in notice was harmless error.  The 
RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The June 2004 letter from the RO clearly disclosed VA's duty 
to obtain certain evidence for the veteran, such as medical 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  This letter made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  It additionally apprised the 
veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim, and also asked 
the veteran to provide VA with any medical reports in his 
possession.  

The June 2004 letter also informed the veteran about the type 
of evidence needed to support a service connection claim, 
namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during  military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield, 19 Vet. App. at 109-12.  

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in a March 
2006 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide Dingess notice to the veteran prior to the 
November 2004 RO decision that is the subject of this appeal.  
Where such a timing error occurred, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders, 487 F.3d at 886, 891 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed  prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328  (Fed. Cir. 2006).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at 891 ("this opinion does not 
. . . change the rule that reversal requires the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Mayfield, supra; accord Sanders, supra. "  
[A]n error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  see Mayfield, 
supra, at 121, and non-prejudicial error may be proven by a 
showing that "the purpose of [VCAA] notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the [defective] notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of law." Sanders, 
supra, at 889; accord Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  
Accordingly, "there could be no prejudice if the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.

In the instant case, the Board determines that any presumed 
prejudice to the veteran as a result of the belated Dingess 
notice has been rebutted.  Timely notice of the two Dingess 
elements regarding effective dates and disability ratings 
would not have operated to alter the outcome in the instant 
case where evidence establishing a causal link between the 
veteran's neck disability and his active service or any 
incident thereto is lacking.  Sanders, supra (recognizing 
that "a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  In view of the foregoing, the 
Board cannot conclude that this defect in notice affected the 
essential fairness of the adjudication, and therefore, the 
presumption of prejudice is rebutted.  Id. 


        b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a May 2006 VA spine examination, which was thorough 
in nature and adequate for the purposes of deciding this 
claim.  The veteran exercised his right to a hearing and 
provided sworn testimony in January 2008.  The Board finds 
that the medical evidence of record is sufficient to resolve 
this appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Laws and Regulations

        a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain chronic disabilities, to 
include arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. 
§§ 3.307, 3.309.

        b. Standard of Proof 

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36  
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518,  
519-20 (1996).  

III. Analysis

        a. Factual Background

        Service Medical Records

The veteran contends that he injured his cervical spine when 
he fell down some stairs while in service.

The veteran's January 1951 Report of Medical Examination for 
Pre-Induction contains a normal clinical assessment of all 
systems, except for a notation of "[s]light wheezing."  

In June 1951, the veteran complained of a backache after 
falling down stairs.  The examiner prescribed Wintergreen.  
The veteran was admitted to the hospital a few days later.  
He reported injuring his lumbar spine prior to service, but 
indicated that this was the first time he had been 
incapacitated by back pain.  X-rays revealed a "marked 
exaggeration of the normal lordotic curve of the lumbar spine 
and well-marked Schmorl's nodules  . . . of no clinical 
significance.  The examiner found no definite disease or 
injury in the lumbosacral spine or pelvis and no orthopedic 
pathology.

The veteran's June 1951 Report of Medical Examination for 
Separation contains a normal clinical assessment of his 
spine.  However, he received an abnormal psychiatric 
assessment.  A notation indicates that the veteran complained 
of severe lumbar back pain due to pre-service injuries.  The 
diagnosis was chronic, moderate psychogenic musculoskeletal 
reaction manifested by complaints of lumbar pain with no 
organic basis.  The examiner noted that there was "[s]ome 
emotional disturbance with blackouts" and stated that "[i]t 
is believed that his complaints are chronic, and are severe 
enough to prevent performance of military duties."

        Private Provider Records

July 1998 medical records from F.P.B. (initials used to 
protect privacy), M.D., indicate that the veteran complained 
of neck and back pain for several years.  He reported an 
employment-related back injury in 1953.  Dr. B. noted a 
history of injuries affecting the thoracic and possibly 
lumbar region and stated that it was likely that the highest 
level of change would be in the cervical region in view of 
the complaints that the patient issues.  

An August 1998 MRI revealed mild bulging at C4-5; mild 
circumferential spinal stenosis at C5-6; and mild 
circumferential spinal stenosis along the superior aspect of 
C6-7 produced by some posterior osteophytes.  The impression 
was (1) bilateral uncovertebral joint hypertrophy producing 
moderate to severe neural foraminal narrowing; (2) mild 
neural foraminal narrowing at C6-7 on the right produced by 
some uncovertebral joint hypertrophy; and (3) mild 
circumferential spinal stenosis at C5-6 and C6-6 secondary to 
posterior osteophyte formation and uncovertebral joint 
disease.

August 1998 medical records from Dr. B. note that the 
veteran's reported history of long-standing degenerative 
changes and injury involving the cervical region.  The 
diagnosis include cervical spondylosis.  The doctor 
instructed the veteran to continue using an anti-inflammatory 
and prescribed Baclofen.

Medical records from J.C.H., M.D., include an April 2003 
prescription for physical therapy.  The note contains a 
diagnosis of degenerative joint disease of the neck.  There 
are also physical therapy records from April 2003 to May 
2003.

A May 2004 letter from J.D.H., MD, indicates that the veteran 
reported having trouble with his back ever since falling down 
a flight of stairs while in service.  He stated that he had 
been hospitalized 14 times from 1951 to 1955 for neck and 
back pain.  The veteran also indicated that in the mid-1970's 
an orthopedic surgeon told him that he had had some type of 
fracture in his neck or in his thoracic region in the past.  
The veteran complained of a chronic cervical ache throughout 
the years, which he rated as 6/10.  The impression included 
(1) cervical degenerative disc disease, multi-level, with 
cervical spinal stenosis and neural foraminal stenosis most 
severe at C5-C6 and C6-C7, and (2) multi-level cervical 
degenerative changes including endplate abnormalities and 
evidence of an old mid-thoracic compression fracture, age 
undetermined.  The doctor noted a suggestion of an old 
fracture of C5.

A May 2004 letter from B.H., D.C., states that he first 
treated the veteran in May 2003 for neck and upper thoracic 
pain, which the veteran reported had occurred off and on for 
sometime.  A surface EMG revealed much electrical 
interference in the cervical and thoracic spine.  The 
clinician determined that this condition was most likely a 
continuation of previous trauma.  He also noted the veteran's 
history of falling down a flight of stairs in the early 
1950's and determined that it had no doubt contributed to the 
veteran's present condition.

        May 2006 VA Examination

The VA examiner discussed the veteran's service background, 
as well as his pre- and post-service injuries.  The examiner 
also reviewed the claims file, including the 1998 MRI.  The 
veteran complained of chronic, constant neck pain, which 
ranged from 6/10 to 10/10.  He reported stiffness, fatigue, 
and lack of endurance of the posterior cervical region but no 
weakness.  He denied tingling but reported a little numbness.  
The veteran related that he first received treatment for his 
cervical spine in 1951 after leaving service.  He denied 
receiving any current treatment.  His pain was alleviated 
with Hydrocodone, Tylenol, a roller bar, and heat.  He denied 
the use of any assistive device.  X-rays were conducted, 
although they are not included with the claims file.  

After a physical examination, the examiner diagnosed the 
veteran with spondylosis of the cervical spine with spinal 
canal stenosis at multiple levels.  He opined that the 
veteran's neck condition was not due to service or a fall on 
active duty service. Significantly, he determined that there 
was no evidence whatsoever that the veteran sustained a neck 
injury during service.  The examiner noted that the SMRs 
identified no orthopedic pathology and clearly showed that 
the veteran's low back pain was the curiosity for treatment 
at that time based on the veteran's subjective symptoms.  He 
took into account the veteran's reported pre-service football 
injury and the manual laborious jobs prior to service and 
post service which precludes his spine to increased manual 
labor causing degenerative changes primarily age related.  He 
determined that the veteran's 1953 employment-related injury 
added to the clinical picture.  He noted that the veteran had 
a history of smoking which caused degenerative disc disease 
and could start the process of degenerative joint disease.  
Finally, the examiner noted that the veteran's medications 
could also be somewhat contributory.  He described the 
current private provider evaluations for cervical problems as 
purely speculative based on now observed changes in a + 70 
year old veteran.  

        

Statements Made by the Veteran

In a January 2006 correspondence, the veteran stated that 
"yes I had a back injury playing football, however, my back 
didn't bother me until I fell down the flight of stairs in 
late May 1951."

During his January 2008 hearing, the veteran testified that 
in 1951 he fell down a flight of stairs.  The following day 
he could not get out of bed without assistance and went to 
the dispensary.  He stated that they taped him up from the 
armpits to the tailbone and that he wore that tape for two 
weeks.  He attempted to finish basic training after having 
the tape removed, but passed out from pain while firing .50 
caliber guns.  The veteran stated that when he woke up, he 
was in the hospital.  He testified that he received medical 
treatment for his cervical spine from the 1950's to the 
1970's but had been unable to locate those records.  He 
acknowledged an employment-related back injury in 1952.

        b. Discussion

With respect to direct service connection, the preponderance 
of the evidence is against a finding that the veteran's 
presently diagnosed cervical spine disability was incurred in 
service.  The veteran's service medical records contain no 
evidence of any complaints, symptoms, diagnoses, or treatment 
for a neck condition.  Although the veteran was treated for 
back pain due to a fall in 1951, he complained of pain in the 
lumbar region only.  He received a medical discharge based on 
the examiner's opinion that the veteran's symptoms were 
psychogenic in etiology, and that there was no clinical 
evidence of orthopedic pathology.  The Board observes that 
the  separation examination shows that the veteran's spine 
was evaluated and noted to be clinically normal by a medical 
professional at that time.  

Moreover, there is no post-service medical or MRI evidence of 
a neck disability until 1998 or decades after his separation 
from service in 1951.  This silence weighs against a 
determination that a neck disability was incurred in service.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).  

In an opinion that addresses the question of a nexus to 
service, the VA clinician who examined the veteran in May 
2006 opined that the veteran's cervical spine disability was 
not related to the veteran's previous service.  He noted that 
there was no evidence of any neck problem in the SMRs.  He 
also noted the labor-intensive nature of the veteran's pre- 
and post-service employment, as well as an employment-related 
accident in 1953 and a pre-service football injury.  The 
examiner also pointed out that the veteran's medication and 
smoking history could contribute to his condition.  As this 
opinion was based upon an examination, thorough review of the 
record, and supported by a rationale, it is of significant 
probative value.  

However, there is also an opinion by Dr. H., a chiropractor, 
which indicates degenerative changes in the cervical spine 
and links the veteran's cervical spine disability to the 1951 
fall.  While the opinion supports the contended causal 
relationship, its probative value is diminished by the 
absence of any indication of a review of the relevant 
evidence in the claims file.  The Board specifically notes 
that the VA physician who examined the veteran in May 2006 
discussed both pre-service and post-service findings.  There 
was no such reference in the chiropractor's statement.  

The VA examiner unequivocally concluded that the veteran's 
neck condition is not due to his military service.  In 
considering the VA examiner's opinion, along with the fact 
that a cervical spine disability is not apparent in the 
record until more than 50 years after the veteran's 
separation from service, the Board finds that the 
preponderance of the evidence is against a nexus between a 
current cervical spine disability and service.   

The Board acknowledges the veteran's own assertion that he 
currently suffers from a cervical spine disability which is 
causally related to his service.  However, while the veteran 
as a lay person is competent to provide evidence regarding 
injury and  symptomatology, he is not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu, 
supra.  Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  The Board 
finds that the competent medical examination reports from the 
veteran's service provide a probative demonstration that the 
veteran did not manifest any chronic cervical spine 
disability during service.  Service connection is not 
warranted without demonstration of a chronic disability 
manifest in service or shown to be otherwise etiologically 
linked to service.

The Board also finds that presumptive service connection is 
not established.  Under the most favorable analysis of the 
evidence, the earliest that it could be said that the veteran 
developed arthritis of the neck disability is 1998, which is 
decades following his discharge from service.  

IV.  Conclusion 

For the reasons stated above, the Board finds that a claim 
for service connection for a cervical spine disability is not 
warranted.  As the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant").  


ORDER

Service connection for a cervical spine disability is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


